IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 01-40761


SONYA B. COFFMAN,
                                             Plaintiff-Appellee,

                                versus

PROVOST UMPHREY, LLP; WALTER UMPHREY, PC;
T. WALTER UMPHREY,
                                        Defendants-Appellants.



          Appeal from the United States District Court
               For the Eastern District of Texas
                          (1:99-CV-628)

                             March 7, 2002


Before HIGGINBOTHAM, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     We affirm for essentially the reasons stated by the trial

court.

     AFFIRMED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.